Citation Nr: 0532664	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, wherein the RO denied service connection for 
PTSD. 

When this matter was originally before the Board in August 
2003, it was remanded to the RO for additional development.  
As the RO has continued to deny the claim, the case has 
returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  In numerous statements to the RO, the veteran reported 
having experienced several stressors while serving in South 
Korea to include, but not limited to, North Korean 
infiltrators being killed by South Korean troops near the 
base of his appellant's unit of assignment. 

2.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressor.

CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.124a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as the result of 
traumatic experiences he endured during active duty in South 
Korea.  More specifically, he maintains that while serving in 
Korea near the demilitarized zone (DMZ), he felt nervous all 
the time.  The veteran maintained that he suffered from 
culture shock, estrangement from his fellow soldiers and 
audio hallucinations.  He related that there were instances 
of infiltrators from North Korea being actively sought by 
South Korean soldiers in close proximity to his unit's 
location.  

I.  Relevant Laws and Regulations

The provisions of 38 C.F.R. § 3.304(f) (2005) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In confirming and continuing the denial of the veteran's 
claim for service connection for PTSD, the RO concluded that 
it was unclear whether the diagnosis of PTSD rendered by VA 
in August 2000 was predicated on a verified in-service 
stressor; the RO also pointed out that the veteran had failed 
to report for two VA examinations, which were scheduled in 
October and December 2004 (see August 2005 supplemental 
statement of the case).  With regard to the latter basis, the 
Board notes that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b)(2005).  As such, 
the Board will proceed to adjudicate the merits of this 
appeal based on the evidence of record, despite his failure 
to report for the VA examinations.

II.  Factual Background

Service medical records are devoid of any subjective 
complaints or clinical findings referable to PTSD.  These 
records, along with the veteran's DD 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, and service personnel records 
reflect that the veteran served in Korea from January 22, 
1968 to January 20, 1969, that he was assigned to Battery C, 
2nd Battalion, 71st Artillery and that his military 
occupational specialty was a repair parts specialist.  He was 
awarded the National Defense Service Medal, Sharpshooter-
Rifle Medal, Good Conduct Medal and Armed Forces 
Expeditionary Medal.  

Post-service private and VA medical records, dating from 1986 
to 2004, are of record.  When seen in the VA outpatient 
clinic in January 2000, the veteran reported being a 
"nervous wreck" during service.  He maintained that during 
service, he saw a fellow soldier lose his fingers in a fan 
blade accident and witnessed the death of two soldiers from a 
truck accident.  The examiner entered a diagnosis of 
schizoaffective disorder.  The examiner concluded that the 
veteran had some of his current psychiatric symptoms while he 
was in the Army.  VA outpatient reports, dated in August and 
December 2000, reflect that the veteran was diagnosed with 
PTSD.  At that time, the veteran reported serving near the 
DMZ in Korea, having culture shock and auditory 
hallucinations, and receiving an Article 15 for having a 
truck painted without authorization from his superiors.  The 
examiner entered primary and secondary diagnoses of PTSD and 
schizoaffective disorder, respectively.  The examiner 
concluded that the veteran's schizoaffective disorder made 
him vulnerable to stressors which might not have distressed a 
person without mental illness.  

In February 2001, the RO attempted to corroborate the 
veteran's claimed stressors with the United States Armed 
Services Center for Unit Records Research (USASCRUR).  In a 
November 2001 response to the RO's request, USASCRUR 
submitted a unit history for the veteran's unit, 2nd 
Battalion, 71st Artillery (2nd Bn, 71st Arty), which 
corroborated the appellant's claimed stressor that his unit 
was placed on increased security alerts against possible 
North Korean infiltrators, several of which were killed by 
South Korean troops on patrol in the valley near the base of 
the veteran's unit of assignment.  

III.  Analysis

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD.  (The Board 
notes, parenthetically that the veteran was denied 
entitlement to service connection for an active psychosis by 
the RO in an unappealed July 1987 rating decision).  The 
Board observes that at every opportunity since the veteran 
filed his claim for service connection at the RO for PTSD in 
February 2000, he has consistently reported, with only minor 
variation, the same stressors that he now claims underlie his 
PTSD.  In support of his contentions, and as noted above, a 
November 2001 letter from USASCRUR confirms the veteran's 
claim that there were instances of infiltrators from North 
Korea who were killed by South Korean soldiers in the area 
close to his unit's location.  As such, in its role as fact 
finder, the Board finds the veteran to be a credible 
historian, especially in light of the information regarding 
the veteran's unit in South Korea, submitted by USASCRUR.

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA had 
defined "corroboration" too narrowly.  Id. at 311.  In 
Suozzi, the Court found that a radio log, which showed that 
the claimants company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged inservice stressor.  Id.

More over, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimants 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the second element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.

With respect to the final element required to establish 
service connection for PTSD, there is no dispute that the 
veteran has been diagnosed with PTSD.  In addition, the 
record also contains an assessment linking the veteran's 
condition with his reported inservice stressors.  In this 
regard, the Board observes that August and December 2000 VA 
outpatient treatment records reflect that the veteran was 
diagnosed as having PTSD after he reported stressors, one of 
which pertained to North Korean infiltrators being killed by 
South Korean troops on patrol near the veteran's unit of 
assignment.   

Thus, the evidence of record shows that a VA health care 
provider has diagnosed the veteran as having PTSD due to a 
stressor that took place while he was serving in South Korea.  
Further, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that this reported inservice stressor 
actually occurred.  Accordingly, the Board finds that service 
connection for PTSD is warranted.

In reaching the foregoing conclusion, the Board observes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


